Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8, 10, 12, 17-19, 21 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9 and 11 of U.S. Patent No. 10,567,929 in view of 6665380 (Cree et al.).
Claim 1 of the Patent anticipated most of the features recited in claims 1 and 6 of the Application.
 Claim 2 of the Patent anticipated most of the features recited in claim 7 of the Application.
Claim 3 of the Patent anticipated most of the features recited in claim 8 of the Application.
Claim 4 of the Patent anticipated most of the features recited in claim 10 of the Application.
Claim 6 of the Patent anticipated most of the features recited in claims 12 and 17 of the Application.
Claim 7 of the Patent anticipated most of the features recited in claim 18 of the Application.
Claim 8 of the Patent anticipated most of the features recited in claim 19 of the Application.
Claim 9 of the Patent anticipated most of the features recited in claim 21 of the Application.
Claim 11 of the Patent anticipated most of the features recited in claim 23 of the Application.
What is lacking in all of the claims in the Patent is associate the at least one inmate account number with a specific SIM card or phone number.
Cree teaches this feature (see Cree, figure 2C, innate account number in same data file as a telephone number).
It would have been obvious to apply this teaching into the claims of the Application so as to properly screen calls and messages by registering the actual phone numbers being used to send/receive those calls and messages.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user profile" in line 16 and “the message” in lines 17 and 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the user profile" in line 16 and “the message” in lines 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 12, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6665380 (Cree et al.) in view of US 2012/0281058 (Laney et al.) in view of US 2017/0251100 (Keiser et al.).
As to claim 1,Cree teaches a system (100, fig 1) for facilitating incoming and outgoing electronic messages (see column 3, line 65-column 4, line 2), the system comprising: 
a database including a plurality of user records (222, fig 2B); wherein the user records (228, fig 2C) include a plurality of user profiles and a plurality of inmate profiles, wherein each of the user profiles includes a user ID (name), a mobile ID (telephone number of cellular telephone) associated with a mobile device, and at least one inmate account number (inmate account number), wherein each of the inmate profiles includes an inmate user ID (name of inmate), and at least one user account number (account number), and a plurality of action event records, wherein each action event record includes a triggering event (instructions for detecting the creation of a message), action event data (instructions for what conditions to play message), and action event (instructions for playing message) (see column 4, line 8, column 5, lines 50-52, column 6, lines 9-11 and lines 61-63); and 
an application server (200, fig 2A) including a processor programmed to: 
associate the at least one inmate account number with a specific SIM card or phone number (phone numbers associated with the inmate’s account number, see column 8, line 34-41 and column 9, lines 47-67 and figures 2c and 5); 
detect the triggering event (detection of a new message for inmate, see column 7, line 59-column 8, line 67); 
trigger the action event to be performed by the application server or external server based on the triggering event (detection of new message triggers the local system 200 to determine conditions for providing message to user, see column 10, lines 35-column 11, line 16); 
perform the action event data based on the action event (detection of new message triggers the local system 200 to determine conditions for providing message to user and providing it to user accordingly, see column 10, lines 35-column 11, line 16); and
 wherein the action event data includes determining whether the user profile is a current user or a new user, receiving at least one inmate account number associated with the message, processing the message according to predetermined criteria, upon determining that the user profile is a current user pairing the message with the at least one inmate account number, and sending the message to the at least one inmate account number (a new message for inmate can be provided and processed for a new user of the inmate system.  This process would require determining said user is new, and associated their message with the inmate’s account number so that inmate can receive it, see column 8, lines 34-67 and figures 2c, 5, 8 and 9).

What is lacking from Cree is wherein each of the user profiles includes a carrier, wherein each of the inmate profiles includes a carrier. 
In analogous art, Laney teaches an inmate communication system storing inmate and visitor data (see Laney, paragraph 50) and storing for a given user account information including the carrier being used (see Laney, paragraph 58).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching to Cree so as to have access to further context on the users of the messaging system which may be useful in routing, locating and billing procedures.
What is further lacking from Cree is wherein each of the inmate profiles includes a current account balance. 
In analogous art, Keiser teaches an inmate communication system storing for an inmate account balance information (see Keiser, paragraph 40).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching to Cree so as to know whether the inmate is delinquent on their payments.
As to claim 12, the system cited in the rejection of claim 1 above performs all of the steps recited in claim 12.
As to claim 23, the system cited in the rejection of claim 1 above, comprises One or more non-transitory computer-readable storage media, having computer executable instructions embodied thereon, where when executed by at least one processor (see Cree, column 4, line 40-column 5, line 12), the computer-executable instructions cause the processor to performs the steps recited in claim 11.
As to claims 11 and 22, Cree further teaches wherein the application server uses Caller ID to identify the phone number of the user sending the message (see column 6, line 29-34, CDR for every call includes telephone number of caller).
Claims 2-4 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6665380 (Cree et al.) in view of US 2012/0281058 (Laney et al.) in view of US 2017/0251100 (Keiser et al.), as applied to claims 1, 12 and 23 above, and further in view of US 2014/0348321 (Javaregowda et al.)
As to claims 2 and 13, what is further lacking form Cree wherein the message is one of a SMS message and RCS message.
In analogous art, Javaregowda teaches the use of rich communication services even in system facilitating communications to prisons (see Javaregowda, paragraphs 33 and 56).
It would have been obvious to one of ordinary skill in the arts to apply this feature so as to enhance the quality of the communication services being provided.
As to claims 3 and 14, what is further lacking form Cree wherein the phone number is a voice over internet protocol (VOIP) based phone number.
In analogous art, Javaregowda teaches the use of VoIP services even in system facilitating communications to prisons (see Javaregowda, paragraphs 31, 33, 42, 43 and 56).
It would have been obvious to one of ordinary skill in the arts to apply this feature so as to enhance the quality of the communication services being provided.
As to claims 4 and 15, what is further lacking form Cree wherein the phone number is an IP based phone number.
In analogous art, Javaregowda teaches the use of IP based calling even in system facilitating communications to prisons (see Javaregowda, paragraphs 31, 33, 42, 43 and 56).
It would have been obvious to one of ordinary skill in the arts to apply this feature so as to enhance the quality of the communication services being provided.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6665380 (Cree et al.) in view of US 2012/0281058 (Laney et al.) in view of US 2017/0251100 (Keiser et al.), as applied to claims 1, 12 and 23 above, and further in view of Well Known Prior Art (Official Notice).
As to claims 5 and 16, what is further lacking from Cree is wherein the phone number is a virtual phone number.
Examiner takes Official Notice that it was well known to use virtual numbers in communication systems at the time of the invention.
It would have been obvious to one of ordinary skill in the arts to apply this feature so as to provide versatile communication services to the user.
Claims 6-10 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6665380 (Cree et al.) in view of US 2012/0281058 (Laney et al.) in view of US 2017/0251100 (Keiser et al.), as applied to claims 1, 12 and 23 above, and further in view of US 9426303 (Edwards).
As to claims 6 and 17, what is further lacking form Cree is wherein the application server upon determining that the user profile is a new user, determines whether a carrier of a new user profile is an allowed carrier or a blocked carrier.
In analogous art, Edwards teaches an inmate communication system storing information on known users and whether their carrier supports location services. The carrier of a new user can be determined upon initiation of a communication request (~triggering event) such that if said carrier supports location services, the user would be permitted to communicate with the inmate for future communications (blocked or allowed list for future messaging) (see Edwards, column 6, lines 35-38 column 7, lines 18-25, 39-61 and column 10, line 39-column 11, line 5).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching to Cree so as to ensure safe and secure communications for both new users and known users.
As to claims 7 and 18, Cree in view of Edwards’s cited teachings further teach
wherein the application server, upon determining the carrier of the new user profile is an allowed carrier, sending the new user profile to an allowed carrier list (see Edwards, column 10, line 39-column 11, line 5.  The system stores user records including which carriers provide location information and which don’t such that carriers that do provide location services are permitted to be used [~putting new user profile in allowed carrier list]).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching to Cree so as to ensure safe and secure communications for both new users and known users.
As to claims 8 and 19, Cree in view of Edwards’s cited teachings further teach wherein the allowed carrier list is further processed for allowing incoming and outgoing messages (see Edwards, column 10, line 39-column 11, line 5.  The system stores user records including which carriers provide location information and which don’t such that carriers that do provide location services are permitted to be used.  In view of Cree this would apply to incoming and outgoing messages).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching to Cree so as to ensure safe and secure communications for both new users and known users.
As to claims 9 and 20, Cree in view of Edwards’s cited teachings further teach wherein the application server, upon determining the carrier of the new user profile is a blocked carrier, sending the new user profile to a blocked carrier list (see Edwards, column 10, line 39-column 11, line 5.  The system stores user records including which carriers provide location information and which don’t such that carriers that do not provide location services are blocked from being used.  In view of Cree this would apply to incoming and outgoing messages).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching to Cree so as to ensure safe and secure communications for both new users and known users.
As to claims 10 and 21, Cree in view of Edwards’s cited teachings further teach wherein the blocked carrier list is further processed for blocking incoming and outgoing messages (see Edwards, column 10, line 39-column 11, line 5.  The system stores user records including which carriers provide location information and which don’t such that carriers that do not provide location services are blocked from being used.  In view of Cree this would apply to incoming and outgoing messages).
It would have been obvious to one of ordinary skill in the arts at the time of the invention to apply this teaching to Cree so as to ensure safe and secure communications for both new users and known users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641